PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hsueh et al.
Application No. 16/358,961
Filed: 20 Mar 2019
For Systems and Methods for Therapeutic Gas Delivery for Personal Medical Consumption Having Safety Features
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition filed on January 20, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application.  The benefit claim has been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.78(e).

The petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



Requirement (2) of 37 C.F.R. § 1.78(e) has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. 
§ 1.78(e).

Regarding requirement (1) of 37 C.F.R. § 1.78(e), 37 C.F.R. 
§ 1.78(d)(2) requires the reference to each prior-filed application to be included in an ADS.  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered since it fails to comply with 37 C.F.R. § 1.76(b)(5), which requires both the status and the patent number of each application for which a benefit is claimed.  The benefit claim listed on the third page of the corrected/updated ADS lacks both (application number 15/714,053 is not pending – it issued as U.S. patent number 10,525,224 on January 7, 2020).

Petitioner may wish to consider submitting a corrected/updated ADS where the patent number and issue date has been listed, the status of the prior-filed application is not listed as “pending,” and the material to be inserted has been underlined as is required by 37 C.F.R. 1.76(c)(2).  
	
MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that 

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Corrected Filing Receipt mailed on December 10, 2021 in this application that sets forth, in pertinent part:
	
    PNG
    media_image2.png
    51
    702
    media_image2.png
    Greyscale


Regarding requirement (3) of 37 C.F.R. § 1.78(e), while the proper statement of unintentional delay has been received, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

First, the facts and circumstances surrounding the entire delay have not been adequately provided.  Petitioner must reveal the precise date on which the error in the priority chain was learned of.

Second, with this petition, Petitioner has explained that the currently requested benefit claim was not properly made on initial deposit.  Office records show that on May 14, 2021, well past the expiration of the period of time for presenting a benefit claim set forth in 37 C.F.R. § 1.78(d)(3)(ii), Applicant filed a request for a corrected filing receipt instead of a petition to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a nonprovisional application.

On November 23, 2021 and then again on January 10, 2022, Applicant filed additional requests for a corrected filing receipt instead of a petition to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a nonprovisional application, along with improperly marked corrected/updated Application Data Sheets.

It is not clear why a petition to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application was not filed sooner and instead, three requests for a corrected filing receipt were filed.  

in pertinent part:


    PNG
    media_image3.png
    56
    684
    media_image3.png
    Greyscale


The USPTO mailed an updated filing receipt on December 10, 2019, 
which sets forth, in pertinent part:


    PNG
    media_image4.png
    54
    694
    media_image4.png
    Greyscale


As such, it is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim for such an extended period of time after the mailing of the April 8, 2019 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that he has spoken with the Applicant and confirmed the facts of which Petitioner lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that 

The petition fee has been received and need not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf .
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply